Citation Nr: 1741833	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence in remission.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  These claims were then remanded by the Board in October 2014, August 2015, and September 2016 for additional development.  


FINDINGS OF FACT

1.  The Veteran's PTSD with alcohol dependence in remission is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  It is reasonably shown that the Veteran's service-connected disabilities, in the aggregate, preclude him from securing or following a substantially gainful occupation from April 5, 2016 to September 15, 2016.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD with alcohol dependence in remission are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for assignment of a TDIU due to service-connected disabilities are met from April 5, 2016 to September 15, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD with alcohol dependence in remission

The Veteran's PTSD with alcohol dependence in remission is currently rated 70 percent disabling for the entire appeal period.  He contends that his service-connected PTSD is more severe than currently assigned.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The higher rating claim for PTSD was remanded in August 2015 and September 2016 in part because private treatment records dated November 2009 to April 2015 from the Veteran's treating psychiatrist, Dr. J., were received in May 2015 without a waiver of AOJ consideration.  The records were received after the April 2015 supplemental statement of the case (SSOC).  Although an October 2015 SSOC referenced medical treatment records received in September 2015, the SSOC did not specifically list as evidence the private treatment records received in May 2015.  The July 2016 rating decision did not list these specific records as evidence.  The May 2017 SSOC also did not specifically list these records as evidence.  However, in November 2015, the Veteran submitted a statement along with enclosed copies of November 2009 to April 2015 records from Dr. J., which were originally submitted in May 2015 and specifically stated that he waived the right to submit additional evidence for consideration by the RO and all additional evidence is included for consideration by the BVA.  Accordingly, although it is unclear as to whether the RO has considered this evidence, a remand is not required to review additional evidence in this case as the Veteran waived consideration by the RO.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Veteran has received private psychiatric treatment throughout the course of the appeal period.  A November 2009 private treatment record referenced "multiple" thoughts of death, but that the Veteran did not have an active suicide plan.  A June 2010 private treatment record assigned the Veteran a GAF of 40.  A July 2011 treatment record noted that the Veteran had tapered his work due to his irritability and impaired concentration.  The Veteran also endorsed that he "sometimes" had death wishes.  A May 2012 treatment record also noted that he was having difficulty at work and a September 2013 treatment record noted that although the Veteran was still working, he stated that he could not handle the job anymore.  A July 2013 treatment record described the Veteran as very withdrawn.  January 2014, May 2014, and August 2014 treatment records assigned the Veteran with a GAF of 45.  It was noted that he had problems with socialization and that he stayed at home most of the time.  See May 2014 private treatment record.  January 2014 through April 2015 private treatment records show no hallucinations, no delusions, no suicidal or homicidal thoughts or self-injurious behavior, and normal speech.

A May 2010 VA treatment record notes that he was easily irritable and that he will isolate himself in order to avoid escalation.  He was assigned a GAF of 57.  A July 2010 VA treatment record assigns the Veteran a GAF of 60.  

The January 2011 VA examiner opines that the Veteran has occasional decrease in work efficiency.  The examination report notes that he had recurrent recollections three to four times per week, nightmares two to three times per week, engaged in avoidance behaviors, had difficulty concentrating, and did not have an interest in most activities outside the home.  He had a restricted range of affect and he was assigned a GAF score of 60.  He denied suicidal and homicidal ideas.    

The December 2014 PTSD Disability Benefits Questionnaire (DBQ) notes there is occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his marriage was not bad, but not great.  He reported that he does not want to interact with anyone; he sleeps in a separate room from his wife because he wakes up very frequently with nightmares, and his lack of communication and socialization hurts his relationship with his wife.  He reported he does not have a close relationship with his four grown children and they come to visit but do not stay long.  He also reported that he does not socialize with friends or family.  The Veteran had been working as a meat cutter at the commissary for 15 years.  He reported conflicts at work but is generally able to control his temper and reactions.  He has been verbally reprimanded at work a few times for getting into arguments with coworkers.  The examiner notes that the Veteran has generally been able to function in the workplace due to the largely solitary nature of his work.  He participated in mental health counseling regularly every one to two months and took Sertraline and Zolpidem.  The examiner notes symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances in motivation and mood, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner specifically notes the Veteran does not appear to post any threat of danger or injury to self or others.

The July 2016 VA examiner determines the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that his mood has deteriorated since having to retire from his job.  He stated that his neck problems had caused his hands to go weak and being out of work had strained his marriage.  The examiner notes symptoms of depressed mood; anxiety attacks; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances in motivation and mood; inability to establish and maintain effective relationships; and suicidal ideation.  The examiner noted his appearance, dress, and grooming were unremarkable; his speech was normal rate, volume, and articulation; his language skills were intact; and suicidal, self-injurious, assaultiveness, and homicidal ideas or intentions were convincingly denied.  The examiner noted no hallucinations or delusions; his behavior was generally appropriate; associations were intact; thinking was basically logical; thought content was appropriate; there were no signs of cognitive difficulty; memory was intact for recent and remote events; he was oriented to time and place; there were no overt signs of excessive anxiety; he had normal attention span; and his judgment and insight were intact.

The May 2017 VA examiner determines the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner notes his symptoms are depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a worklike setting.  At the examination, he was well groomed, presented with appropriate eye contact, was alert and oriented times three; had normal speech, and was cooperative.  He denied auditory or visual hallucinations and denied suicidal or homicidal ideation.  His thought process was logical; his mood was depressed with flat affect; he presented with no apparent attention or memory difficulties; and adequate insight and judgment.

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  The evidence shows no impairment in thought processes or communication and no delusions or hallucinations.  The evidence also does not show grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While there is evidence that the Veteran had suicidal thoughts, this evidence did not amount to persistent danger of hurting self or others.  Accordingly, a rating in excess of 70 percent for service-connected PTSD with alcohol dependence in remission is not warranted.  

II.  TDIU

The Veteran contends that his service-connected PTSD prevents him from securing or following any substantial gainful occupation.  He last worked as a meat cutter from April 2000 to April 2016.  He has two years of college education.  See April 2016 Veteran's Application for Increased Compensation on Unemployability; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

As the evidence shows the Veteran was working full time until April 4, 2016, that is the earliest date he is entitled to TDIU. 

The Board notes that the Veteran has a combined 100 percent schedular rating effective September 16, 2016.  See 38 C.F.R. § 4.25 (2016).  As this grant of entitlement to TDIU is based on the combined effects of the Veteran's service-connected disabilities and his schedular rating is not less than total as of September 16, 2016, he is not entitled to TDIU after September 15, 2016.

Prior to September 16, 2016, the Veteran's service-connected disabilities during the appeal period consist of the following: PTSD rated 70 percent disabling from December 2, 2009; bilateral pes planus rated 30 percent disabling from May 21, 2012; gastric ulcer rated 20 percent disabling; chronic obstructive pulmonary disease (COPD) rated 10 percent disabling; status post osteotomy of the right fifth toe and bunionectomy of the right great toe with hallux valgus rated 10 percent; status post cheilectomy of the left great toe rated 10 percent disabling; hemorrhoids rated 10 percent disabling, right foot painful scar rated 10 percent disabling since May 21, 2012; noncompensable hypertension; non compensable residual scar of the right foot; and noncompensable residual scar of the left foot.  Accordingly, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

Records from the Social Security Administration show that the Veteran's position as a meat cutter at commissary from April 2000 to April 2016 involved bringing boxes of meat into the cutting room; preparing for cutting; cutting meat using knives, saws, and cleavers; and putting it on a tray.

In regard to the Veteran's PTSD, an April 2010 VA treatment record noted that Veteran gets upset at work and irritated easily and reported that at work he did not have an interest in what he was doing and was not doing a good job.  Private treatment records also show the Veteran had difficulties at work due to PTSD.  In July 2011, the Veteran reported a temper at work because he was irritated and could not keep focused.  In September 2013, the Veteran reported that he felt he could not handle his job anymore as he was physically tired and mentally not able to focus and concentrate.  In a July 2015, the Veteran reported he had been suffering a lot at work.  By January 2016, the Veteran reported that he reached his limit and that he could not work in a stressful environment anymore and thought about quitting.  Further, at his December 2012 VA examination, the Veteran reported conflicts at work, but that he was generally able to control his temper and reactions.  He also reported that he was verbally reprimanded at work a few times for getting into arguments with coworkers.  However, the examiner determined the Veteran has generally been able to function in the workplace due to the largely solitary nature of his work.

In regard to the Veteran's service-connected foot disabilities, at the January 2011 VA examination, the Veteran reported difficulty at work due to pain in his feet and that he would be considering a different job.  At the April 2013 VA examination, the Veteran reported that he cannot put all the weight on the right side of his right foot, he wears insoles every day, and when he does a lot of standing his foot bothers him at the bottom.  He reported that his left foot also bothers him after long periods of standing.  The examiner determined the Veteran's foot conditions, including flat foot and bunionectomy/ osteotomy residuals, impact his ability to work as he has to wear special shoes and inserts and cannot stand or walk on the right foot.  
At the April 2013 VA respiratory examination, the Veteran reported that he became short of breath when lifting boxes at work.  The Board acknowledges that the examiner determined his service-connected respiratory condition, scars, gastric ulcer, and hemorrhoids have no impact on his ability to work.

The Board also acknowledges that a response from the Veteran's employer, Deca Commissary, received in May 2016 confirmed that the Veteran stopped working due to his left hand condition and the Veteran's left upper extremity condition was not service-connected until September 16, 2016, the effective date of his combined 100 percent schedular rating.

However, after a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities, in the aggregate, prevent him from securing or following substantially gainful employment from April 5, 2016 to September 15, 2016.  In sum, the Board finds that entitlement to a TDIU is warranted from April 5, 2016 to September 15, 2016.


ORDER

A rating in excess of 70 percent for service-connected PTSD is denied.

Subject to the law and regulations governing payment of monetary benefits, entitlement to TDIU due to service-connected disabilities is granted from April 5, 2016 to September 15, 2016.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


